CRANDALL, Judge,
concurring.
I concur in the opinion of Pudlowski, J. I would add that the trial court committed reversible error in excluding plaintiffs’ expert witnesses from the courtroom during the testimony of defendants’ expert witness.
At trial, by consent of the parties, defendants’ expert witness, Dr. William Friedman, testified out of order during plaintiffs’ case in chief. After Dr. Friedman testified regarding his qualifications, defendants requested that Dr. Roger Rose, one of plaintiffs’ expert witnesses, be excluded from the courtroom. The trial court asked plaintiffs to present a justification of why Dr. Rose needed to stay in the courtroom. Plaintiffs argued, among other things, that Dr. Rose “should have an opportunity to hear the testimony of this witness [Dr. Friedman] which might be relevant in terms of formulating his opinions or responses.” Defendants then stated “Dr. Rose is obviously sitting here listening in preparation for his testimony by listening to Dr. Friedman’s testimony.” The trial court granted defendants’ motion to exclude the witness from the courtroom because it found it had discretion and plaintiffs failed to show prejudice. The court later restated its ruling and ordered that Dr. Wilfred Leach, another expert witness for plaintiffs, be excluded during Dr. Friedman’s testimony. The court asserted that exclusion of witnesses is “absolutely within judicial discretion.”
Section 490.065.3, RSMo (Cum.Supp.1993) provides:
The facts or data in a particular case upon which an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing and must be of a type reasonably relied upon by experts in the field in forming opinions or inferences upon the subject and must be otherwise reasonably rehable.
(emphasis added).1
The statute clearly authorizes expert witnesses to base their opinion upon facts or data perceived at trial. Obviously, that is not possible if the witness is excluded from the courtroom.
Plaintiffs’ experts had no personal knowledge of the alleged negligence. They could only testify in their expert capacity and offer opinions. As such, plaintiffs had an absolute statutory right to have them present in the courtroom. It was not a matter of trial court discretion. The statute confers a procedural right and failure to comply with the statute is presumptively prejudicial.
For the foregoing reasons, I agree that the cause should be reversed and remanded.

. The first clause of § 490.065.3, which discusses the bases upon which experts may base their opinion, is virtually identical to Rule 703 of the Federal Rules of Evidence.